Mathews, J.

delivered the opinion of the court.
In this case the plaintiffs claim title to a tract of land called “ Grose Isle,” or “ Isle Labbé,” situated in the parish of St. Martin. They deduce their title regularly down from a certain Jean Labbé who obtained an order of survey for the premises in dispute from the proper officer of the Spanish government, dated on the 10th of January, 1783, and was put in possession thereof in his life time. The inchoate title thus acquired by their ancestor was confirmed to his heirs by the commissioners of the land office of the Western District of the territory of Orleans, on the 21st of June, 1813, and has been regularly transferred from them to the present plaintiffs.
The defendants claim the.property in contestation under original titles, very similar in their perfection to those relied on by the plaintiffs, but later in date, and which do not in any manner call for the locus in quo, but only for land near or adjoining to it. The court below on an investigation of the evidence of titles set up by the respective parties, gave judgment in favor of the plaintiffs; from which the defendants appealed.
We have examined attentively the grounds on which this judgment seems to be based, and believe it to be correct so far as it settles the titles of the parties litigant.
It seems, however, that the defendants, under a mistaken belief that the land claimed in this suit was their property, had made some improvements thereon by buildings and fences, which they were enjoined not to remove during the pendency of this action. And this injunction having been made perpetual by the final judgment in the cause, the appellants complain of this part of said judgment, as precluding them from a legal investigation, as to their right to remove the materials placed in error on the locus in quo, as belonging them, when in truth it turns out to be the property of the appellees. Whether the perpetuation of the injunction would have this effect or not, perhaps is- doubtful. But we are of opinion that this right should be left open to discussion, fréed from any embarrassment which might be created by making the injunction perpetual.
*44The prescription pleaded by the defendants is not supported by the evidence of the cause. In truth, it appears to be contradiCted by a subsequent part of the answer, wherein they allege themselves to be proprietors in common with the plaintiffs of the island, or woodland in dispute.
js therefore, ordered, adjudged and decreed, that the judgment of the District Court be affirmed — saving to the defendants their rights (if any they have by law) to require compensation for the permanent improvements which they have made on the land of the plaintiffs-: or to remove the materials and appropriate them to their own use: And it is further ordered, adjudged, and decreed, that the appellees pay the cost of this appeal: Those of the court below to be paid by the appellants.